        Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 1 of 79



                        AFFIDAVIT IN SUPPORT OF COMPLAINT

       I, TARA KELLIHER, being first duly sworn, hereby depose and state as follows:

                    INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Lieutenant with the Hampden County Sheriff’s Department and I am

currently assigned to Homeland Security Investigations (HSI) as a Task Force Office. I have been

employed with the Sheriff’s Department since April 2000 and have been a Task Force Officer

(TFO) since June 2017, and as such, I have received formal training in identifying and

investigating violations of state and federal law to include human trafficking and narcotics

trafficking. I have written and/or participated in the execution of numerous state and federal search

warrants. I have participated in all aspects of human trafficking and narcotics investigations

including conducting surveillance, executing searches pursuant to court-ordered search warrants,

executing arrests, and participating in court-authorized Title III wiretaps of cellular phones. In

addition, I attended Springfield Technical Community College and Westfield State University and

received a degree in Criminal Justice.

       2.      This affidavit is submitted in support of a Criminal Complaint alleging that between

May 2018 to present, within the District of Massachusetts and elsewhere, the defendant KEVIN

SMOOT committed violations of Title 18, Section 371, Conspiracy to violate Title 18, Section

1952(a)(3), Interstate Travel and Use of Facility of Interstate Commerce to Promote Unlawful

Activity, and Title 18, Section 1952(a)(3), Interstate Travel and Use of Facility of Interstate

Commerce to Promote Unlawful Activity.

       3.      The statements contained in this affidavit are based on my personal observations,

as well as information obtained from other agents and witnesses, written reports about this


                                                 1
        Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 2 of 79



investigation that I have received, directly or indirectly, from other law enforcement agents,

information gathered from the service of subpoenas, the results of physical and electronic

surveillance conducted by law enforcement agents, investigation and analysis by law enforcement

agents and analysts and computer forensics specialists, and my experience training, and

background in Homeland Security Investigations.

       4.      Because this affidavit is being submitted for the limited purpose of securing

authorization for the requested Criminal Complaint, I have not included each and every fact known

to me concerning this investigation. Instead, I have set forth only the facts that I believe are

necessary to establish the necessary foundation for the requested Criminal Complaint.

PROBABLE CAUSE TO BELIEVE THAT A FEDERAL CRIME WAS COMMITTED

       5.     In or about January 2019, HSI initiated an investigation of SMOOT and others

pertaining to possible violations of Title 18 United States Code, Sections 1591, 2422, and 2421.

Based on information collected from a Text a Tip,1 publicly available websites, and commercial

databases, it is believed that SMOOT is and has been acting as a pimp to several young females

engaged in commercial sex.

       6.     As indicated below, there is evidence that shows that at least some of the females

associated with SMOOT are addicted to illegal drugs, including heroin. I know from my

training and experience that drug-addicted women and girls are especially susceptible to

becoming victims of sex trafficking. Opioid addiction can be so powerful that obtaining drugs

to stave off the pain of withdrawal becomes the first priority in an addict’s life. Pimps often use




1
 Text a Tip is a law enforcement service in which members of the public can send tips to law
enforcement anonymously.
                                               2
        Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 3 of 79



that desperation to control victims, most often women and girls, and to coerce them into

engaging in prostitution for the pimp. I know that supplying, withholding, and manipulating an

addict’s supply of drugs can constitute “coercion” and the use of force or the threat of force

under 18 U.S.C. § 1591. See United States v. Mack, 808 F.3d 1074, 1081-83 (6th Cir. 2015).

       7.     SMOOT has a criminal history that includes charges for Receiving Stolen Property

in 2012 in Columbus, Ohio, Domestic Violence Assault in 2013 in Columbus, Ohio, Forgery

and Taking the Identity of another in 2015 in Delaware, Pennsylvania and an active warrant

(non- extraditable) for Failure to Appear in 2017 in Columbus, Ohio.

                                TEXT A TIP INFORMATION

       8.      On January 29, 2019, a confidential tipster reported to Hampden County Crime

Stoppers alleging a male residing at 52 Van Ness Street was involved in a prostitution ring. The

tipster stated that a female who was addicted to heroin and cocaine was working as a prostitute at

the 52 Van Ness Street location and posting advertisements on Skipthegames. The tipster

identified the phone number 413-418-0662 and a link to the relevant

Skipthegamesadvertisement(http://springfield-ma.skipthegames.com/female-

escorts/caucasian_w/hey/605943893806).

       9.      In March 2019 another “tip” was forwarded to the Hampden County Crime

Stoppers ALT ID P7K8 that crack cocaine was being processed inside 52 Van Ness Street.

                              SKIP THE GAMES INFORMATION

       10.     A query through a law enforcement database revealed the female mentioned in the

January 2019 tip has posted almost daily since May 2018 using internet websites including

Skipthegames.com. The advertisements between September 2018 through at least mid-June


                                                 3
         Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 4 of 79



2020 are directed to sex buyers in Springfield Massachusetts and depict a young white female in

sexually provocative poses and/or in a state of partial nudity. The advertisements do not show the

face of the female.

         11.   Skipthegames.com is an internet website often used by those engaged in the

business of prostitution. Skipthegames.com is divided into geographic regions, and it is widely

known as a website for prostitution.

         12.   Skipthegames.com advertisements are typically sexually provocative pictures of a

prostitute. The advertisements typically identify the method a way for a customer to set up an

appointment, often called a “date”. The means of communication between prostitute and client

is often a telephone number and occasionally an email address. Skipthegames advertisements

also are known to have text implying that the pictured person is willing to engage in sex for

money.

         13.   I know from my training and experience investigating human trafficking cases

that the telephone number noted in a prostitution advertisement is usually answered, through

calls or text message, by the prostitute, a pimp, or a person designated by the pimp to arrange

“dates” for the prostitute. In a typical pattern, a male pimp often designates a trusted female to

rank above the other females in the pimp’s “stable” or group of prostitutes. This trusted female

is typically known as the “bottom bitch” or the “bottom” and has authority over the other females

engaging in prostitution. The “bottom” often exercises supervision and can inflict violence upon

female prostitutes who deviate from the pimp’s rules and expectations. While this pattern is

typically desired by the pimp because it entails multiple people working for him and the

delegation of work to a subordinate—thus achieving more money and less work for the pimp—


                                                 4
        Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 5 of 79



this model is often an aspiration for the pimp as he attempts, with varying degrees of success, to

recruit more sex workers and establish a hierarchical organization. While this pattern remains

an aspiration, the pimp may seek to profit from sex work in ways that deviate from the pattern.

(413) 418-0662: Number and Prostitution Ads Associated with RD

       14.     The January 2019 tip includes a Skipthegames advertisement with telephone

number (413) 418-0662. This telephone number is also listed in 940 prostitution advertisements

for the time period September 16, 2018 to March 6, 2019. Of those 940 advertisements 938 of

the advertisements appear on Skipthegames. Most of the advertisements contain multiple

photographs of female buttocks, breasts or vaginas without revealing the female’s face. In the

advertisements showing the prostitute’s face, I have been able to identify the female as RD

(DOB: **/**/1983), the sister of R.L.D. (DOB: **/**/1987), hereinafter referred to as “Witness

1” whom was interviewed as part of a prostitution sting on September 26, 2019.

       15.     In the Skipthegames advertisements associated with phone number (413) 418-

0662, the prostitute’s age is 35 and the associated email address is lovelyamy9997@gmail.com.

       16.     The content of the advertisements indicate that sex is being offered. For

example, the headline of multiple advertisements is “Hot and horney. Hey guys Im looking for

someone to come play with my wet pussy..i guarantee to make u cum and b yurnin to see me

again I will always fulfull ur needs. I am positive when u leave me U will b definitely 100%

satisfied. Never no drama and always safe when ur with me. So if your interested come fuck the

hell out of me. Unless ur scared”.

       17.     The advertisements with telephone number (413) 418-0662 are largely directed to

the Springfield Massachusetts commercial sex market. There are also a number of


                                                 5
          Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 6 of 79



advertisements directed toward eastern Massachusetts markets including the Worcester, Lowell,

and Boston areas.

          18.   I obtained additional information from Skipthegames linking telephone number

(413) 418-0662 to other additional phone numbers and advertisements for prostitution including

numbers (413) 306-9464 and (413) 471-0411.

          (413) 306-9464: Number and Prostitution Ads Associated with RD

          19.   The telephone number (413) 306-9464 is listed in eight prostitution

advertisements between September 21 and September 22, 2018. One of the advertisements

includes a picture of RD, the same female depicted in 18 advertisements on Skipthegames

associated with (413) 418-0662.

          20.   All of the advertisements with the (413) 306-9464 telephone number contain

pictures of RD in sexually provocative poses including pictures of her buttocks, breasts or

vagina.

          21.   The content of the eight Skipthegames advertisements suggest commercial sexual

activity is offered. For example, the headline of the advertisements is “No games plz. Hii. Im

not into games o we all grown lets act like it 4133069464”.

          22.   The advertisements with telephone number (413) 306-9464 are directed to the

Springfield, Massachusetts commercial sex market.

          (413) 471-0411: Number and Prostitution Ads Associated with RD

          23.   The telephone number (413) 471-0411 is listed in over 842 prostitution

advertisements between February 27, 2019 and April 30, 2019, with almost all the

advertisements appearing on Skipthegames. The photographs focus on the breast, vagina and


                                                6
        Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 7 of 79



buttocks of a female but do not reveal the female’s face.. The content of the advertisements

suggest that sex is being offered. For example, the headline of the advertisement is “When do u

wanna see me and have a naughty play date??? hello its Amy and I am completely ready to have

and give the night of our lives. if you are interested in an amazing time I'm her. I have an

amazing big big booty. If u enjoy curvy big booty girls then You found the right girl. I promise

you that you will never be disappointed with me. When do u wanna schedule an appointment to

come play wit me and have some naughty fun. 4134710411”.

       24.     The advertisements with telephone number (413) 471-0411 are mostly directed to

the Springfield, Massachusetts market.

       25.     I believe the female depicted in the (413) 471-0411 advertisements is RD even

though the face of this female is not depicted in the (413) 471-0411 advertisements. The

advertisements use some of the same pictures found in the advertisements for (413) 418-0662

where I can identify RD.

Other Related Numbers and Email Addresses Associated with RD

       26.     There appears to be multiple other telephone numbers used in prostitution

advertisements that are related to the three above referenced telephone numbers.

       27.     On some of the prostitution advertisements containing RD’s picture, telephone

numbers (413) 471-0411 and (413) 418-0662 are listed as the number for customers to call. The

same picture of RD is used in nearly 1000 additional advertisements with the telephone numbers

(413) 200-4534, (413) 217-4901, (413) 310-4252, (413) 402-1360, (413) 471-4419, (413) 693-

6260, and (781) 664-0318. A prostitution advertisement on January 4, 2020 uses RD’s picture

with the telephone number (413) 310-4252. The targeted geographic areas for these


                                                 7
        Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 8 of 79



advertisements is largely the Springfield, MA market, but also includes commercial sex markets

in western, central, and eastern Massachusetts. This pattern indicates that RD traveled to

service multiple commercial sex markets between May 2019 and January 4, 2020.

       28.     Information provided by Skipthegames indicates that telephone number (413)

306-9646 was listed for an account posting advertisements that using telephone number (413)

418-0662, the telephone number from the January 2019 tip, as the point of contact for customers

interested in commercial sexual activity The email associated with the account is

stephpelso02@gmail.com. Additionally, other Skipthegames accounts posting advertisements

for prostitution listing (413) 418-0662 and have the following associated email addresses:

hiii06353@gmail.com; rdagenais167@gmail.com; 11297722@gmail.com;

liliana1988@gmail.com; lexi49753@gmail.com.

                               INTERVIEW OF WITNESS 1

       29.     On September 26, 2019, Homeland Security Investigations (HSI) Springfield

conducted an undercover operation in which HSI Agents and Officers with the Springfield Police

Department (SPD) and the Massachusetts State Police (MSP) attempted to identify individuals

seeking to purchase commercial sexual activity.

       30.     Pursuit to that operation, an undercover officer (hereinafter “UC”) initiated

contact with Witness 1, who has been identified as the sister of RD, through an online

advertisement on a site known for commercial sex. Witness 1 made arrangements through

online chat conversation to meet with the UC and exchange money for sex acts. During the

online chat conversation, Witness 1 and the UC discussed their intention to meet at a specific

hotel to engage in sex acts for a fee.


                                                  8
        Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 9 of 79



       31.     The telephone number used by Witness 1 in the UC operation was (413) 752-

2422. This telephone number was listed in approximately 60 prostitution advertisements,

similar to the Skipthegames advertisements described above. One of the pictures used in these

advertisements was also used in over 300 advertisements from May 2017 to September 26, 2019.

The large majority of these advertisements were directed to the Springfield, MA market, but

there were also advertisements directed to Hartford, CT, Worcester, MA, and Boston, MA

markets.

       32.     At approximately 1450 hours, Witness 1 arrived to room 703 of a hotel located in

Springfield. This room was secured and subjected to video and audio surveillance as part of the

operation. Witness 1 entered the room and made contact with the UC. Witness 1 told the UC

she wanted $140.00 to provide “full service”. The term “full service” or “fs” is a reference to

engaging in sexual intercourse. The UC informed Witness 1 he had $140.00 for the “full

service”. Witness 1 then took the $140.00 from the UC and placed it on the dresser. A pre-

determined signal was given by the UC and Witness 1 was placed in custody.

       33.     At approximately 1455 hours, this affiant and Detective Danielle Rex from the

Longmeadow Police Department interviewed Witness 1. The interview was recorded

utilizing audio and video recording devices. Prior to answering any questions, Witness 1 was

advised of the identities of the interviewing parties and the nature of the interview. Witness 1

was also advised of her legal rights, which she waived, and agreed to answer questions without

the presence of an attorney. During a search of Witness 1 incident to arrest, a Black LG Cellular

phone was seized from Witness 1 by Massachusetts State Police (MSP).

       34.     Witness 1 stated advertisements of her are posted on three different sites called


                                                 9
        Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 10 of 79



“HarlotHub”, “CityXGuide” and “Skipthegames.” She did not have an account and someone

else took the photos of her and posted them on-line.

       35.        Witness 1 recalled being with a male named SMOOT the previous night. She

stated SMOOT was the individual who took the pictures of her posted on the commercial sex

web sites.

       36.        Witness 1 stated her sister, who is RD, texted her last night to ask her if she

(Witness 1) was with SMOOT. Witness 1 recalled SMOOT’S first name as Kevin. Witness 1

stated SMOOT told both Witness 1 and RD in the past about websites advertising commercial

sex. Witness 1 told investigators SMOOT said they could “get $60 dollars for giving head (oral

sex) rather than $20 dollars and that you can get $100 for having sex rather than $40 dollars”.

       37.        Witness 1 stated she would give SMOOT a cut of what she made from

commercial sex depending if he drove her to a “date” or if she did a “date” at his house or his

friend’s house. Witness 1 also reported she gave SMOOT money made from commercial sex

for SMOOT to purchase drugs for her. Witness 1 stated SMOOT’s house is on Van Ness Street

in Springfield.

       38.        Witness 1 recalled another male who lived with SMOOT on Van Ness

Street. She stated she knew his name was Dave. She stated he was younger and worked during

the day and she never really saw him because she was always in the basement. Witness 1

recalled a trial court sticker on Dave’s vehicle but was unsure of where he worked.

       39.        Witness 1 stated she had “smoked crack and used “dope” while Dave was

present. Witness 1 stated her sister has also stayed at the Van Ness Street residence.

             SURVEILLANCE AND GLOBAL POSITIONING SURVEILLANCE
       40.        On December 6th, 2019 investigators installed video surveillance cameras on the
                                                   10
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 11 of 79



public thoroughfare outside 52 Van Ness Street, Springfield, Massachusetts. 52 Van Ness

Street is described as a single family, cape style home, yellow in color with the driveway to the

left side of the home when observed from the street. A concrete walkway is to the right of the

driveway and leads up to the front door, which is white in color. It is adorned with white

shutters. A neighbor’s white PVC fence separates 52 Van Ness Street’s property line and runs

both perpendicular and parallel to Van Ness Street.

       41.        On December 6, 2019 at approximately 0647 hours, SMOOT exited 52 Van Ness

Street and entered the operator’s side door of a dark colored Toyota Camry. Moments later the

vehicle drove out of the driveway. At 1005 hours, the same vehicle returned into the driveway

of 52 Van Ness Street. SMOOT exited the operator’s side of the vehicle and a Caucasian

female who appeared to be RD exited the passenger side. Both SMOOT and the female entered

52 Van Ness Street. At approximately 1024 hours, a thin female who carried a bag, walked up

the street to the front door of 52 Van Ness Street. She disappeared from camera view. The

front door opened for several minutes and the same female exited the home on foot without the

bag. At approximately 1050 hours, SMOOT and R.G exited the home and entered his vehicle

and drove away. At approximately 1427 hours, SMOOT’s vehicle pulled into the driveway of

52 Van Ness Street. SMOOT and RD exited the vehicle and entered the home. R.G carried a

bag into the home. At 1434 hours, a female walked to the front door of 52 Van Ness Street.

The screen door opened and moments later the screen door closed. At 1439 hours, the same

female exited the front door and walked down the street out of view. At 1500 hours, SMOOT

and RD exited the home and entered SMOOT’s vehicle and drove away. RD was observed

carrying a bag.


                                                11
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 12 of 79



       42.     On Wednesday, December 11th, 2019, SMOOT was observed in the driveway of

52 Van Ness Street with his vehicle. It was observed to be a Green 1996 Toyota Camry bearing

MA registration 7TD 837. He has been the only person observed to operate this vehicle.

       43.     On January 6th, 2020, investigators conducted video and physical surveillance at

52 Van Ness Street in Springfield, Massachusetts. At 0715 hours, investigators observed a Gray

Honda CRV registered to a person with the initials DD, herein referred to as “DD.” At

approximately 0938 hours, a black male who appeared to be SMOOT exited the home. He

cleaned snow from his vehicle and started his vehicle. He then returned inside. At

approximately 0954 hours, a female who appeared to be RD and SMOOT exited the home and

walked to SMOOT’s vehicle. SMOOT placed an item into the back seat. RD and SMOOT

entered his vehicle with SMOOT as the operator. SMOOT and RD drove away. At 1135

hours, SMOOT’s vehicle pulled into the driveway. SMOOT exited the vehicle and entered the

home. At approximately 1140 hours, SMOOT exited the home and entered the operator’s side

of his vehicle and drove away. At approximately 1342 hours, SMOOT’s vehicle pulled up in

front of 52 Van Ness Street on the opposite side of the street. RD exited the passenger side of

the vehicle, crossed the street and entered the home. SMOOT’s vehicle drove away. A few

moments later, a blue four door pickup truck with dark rims pulled into the driveway. An

unknown male exited the truck and entered the home. At approximately 1352 hours, SMOOT

walked past the home coming from the direction of Dana Street. At approximately 1353 hours,

the male from the pickup truck exited the home. He entered the truck and drove away. At

approximately 1355 hours, SMOOT walked up to the home on foot and entered inside. At

approximately the same time, investigators located SMOOT’s vehicle unoccupied and parked on


                                               12
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 13 of 79



Dana Street facing Van Ness Street. At approximately 1414 hours, RD exited the front door of

the home and stood outside. SMOOT exited the home and walked down the street towards

Dana Street. RD remained outside. Around 1416 hours, a Gray Jeep Cherokee pulled into the

driveway. RD entered the passenger side of the Cherokee and closed the door. Moments later,

SMOOT’s vehicle pulled up to the front of the home.     At approximately 1417 hours, SMOOT

exited his vehicle and walked past the Cherokee, which idled in the driveway, and into his home.

At 1418 hours, RD exited the vehicle and went inside the home. The Cherokee pulled out of the

driveway and drove away.

       44.     On Wednesday, January 29th, 2020, a Massachusetts State Police Officer installed

and replaced a pole camera to monitor observations in and around 52 Van Ness Street in

Springfield, Massachusetts.

       45.     On February 5th, 2020, at approximately 0852 hours, SMOOT’s vehicle pulled

into the driveway of 52 Van Ness Street. RD, who was in the front passenger’s seat, entered the

home after SMOOT. SMOOT then exited the home and left in his vehicle, toward Milford

Street. At approximately 0912 hours, a black male later identified as a person with the initials

(DOB: **/**/1967), herein referred to as “TL” who wore a white t-shirt and blue jeans entered

the home. He carried a bag in his left hand. At approximately 0925 hours, SMOOT entered the

driveway and entered the home. At approximately 0927 hours, TL exited the home with both

hands in his pockets. He then walked out of sight toward Hamburg Street. Moments later, at

approximately 0928 hours, a dark colored Hyundai Sonata was observed, and drove away,

toward Milford Street. At approximately 0938 hours, RD exited the home and entered the

passenger’s front seat of SMOOT’s vehicle. SMOOT followed close behind. They then exited


                                                13
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 14 of 79



the residence in SMOOT’s vehicle. At approximately 1051 hours, SMOOT and RD arrived at

the residence and entered the home. At approximately 1259 hours, SMOOT and RD entered

SMOOT’s vehicle and left the residence. At approximately 1504 hours, SMOOT arrived at the

residence and entered the home. RD was not observed with SMOOT. At approximately 1515

hours, SMOOT exited the home. He entered his vehicle and departed toward Hamburg Street.

At approximately 1538 hours, SMOOT arrived back home. RD exited the front passenger side

door. They both entered the home. At approximately 1549 hours, a dark colored Volvo XC90

entered the driveway. SMOOT exited his home and opened the passenger side door of the

Volvo XC90. He then walked back into his home a moment later as the Volvo XC90 exited

toward Milford Street.

       46.    On Thursday, February 6th, 2020, HSI and MSP investigators assigned to the

Office of the Attorney General conducted surveillance of 52 Van Ness Street. Prior to

conducting surveillance, an online check was performed of the skipthegames.com website to

locate advertisements for RD. Investigators identified and advertisement containing a picture

believed to be RD. The advertisement, in part, stated she would participate in “out calls”, which

is a term commonly used in commercial sex to depict the prostituted woman will meet a sex

buyer for commercial sex outside of the prostituted woman’s location. At approximately 0954

hours, RD exited the front door of 52 Van Ness Street and entered the front passenger seat of

SMOOT’s vehicle. She then exited his vehicle and walked to the end of the driveway, where

she looked up and down the street numerous times. At approximately 1004 hours, a Grey 2015

Jeep Grand Cherokee bearing MA registration 1CWZ 45 pulled up facing Milford Street. The

operator appeared to be an unknown Hispanic male. RD entered the passenger side of the Jeep.


                                               14
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 15 of 79



The Jeep proceeded toward Milford Street, were the vehicle paused for a long period of time,

before proceeding down Dana Street. The Jeep then made a left-hand turn onto Connecticut

Avenue, pausing again for a long period of time before turning. The Jeep made a series of left

and right-hand turns before it arrived back at 52 Van Ness Street. The actions exhibited by the

operator of the Jeep are consistent with a “car date.” RD exited the vehicle and proceeded up

the walkway and back into the home. At approximately 1028 hours, RD exited the front of 52

Van Ness Street and entered the front passenger of SMOOT’s vehicle. SMOOT exited the

home and entered the operator’s side of his vehicle. SMOOT exited his vehicle and re-entered

the home, then returned to his vehicle at approximately 1031 hours. SMOOT then backed out

of the driveway and proceeded toward Dana Street, making a left-hand turn onto Connecticut

Avenue. He drove toward the Chicopee line and make a left-hand turn into Calvary Cemetery,

located off Hampden Street. SMOOT’s vehicle then disappeared out of investigator’ view

before re-emerging at approximately 1044 hour. SMOOT’s vehicle made a series of turns then

stopped at Fabian Honeyland Farms in Springfield. At approximately 1053 hours, SMOOT’s

vehicle exited the Fabian Honeyland Farms and proceeded back to 52 Van Ness Street.

       47.    At approximately 1058 hours, a Gray 2006 Honda CRV owned and operated by

DD entered the driveway of 52 Van Ness Street. DD exited the vehicle and entered the home.

       48.    At approximately 1120 hours, RD and SMOOT left 52 Van Ness Street in

SMOOT’s vehicle. The vehicle made a right-hand turn onto Hamburg Street then another right

turn onto Farnsworth Street. SMOOT stopped the vehicle and let RD out on Farnsworth Street.

SMOOT’s vehicle then proceeded back to 52 Van Ness Street. At approximately 1131 hours,

RD was observed texting on her phone, waiting across from a 7-Eleven. At approximately 1137


                                               15
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 16 of 79



hours, a Blue 2008 Saturn Aura bearing MA registration 7FS 372 arrived onto Farnsworth Street,

stopped and RD then walked over and entered the passenger side door. A query was executed

on the Blue 2008 Saturn Aura and it revealed it is owned by a person with the initials RP (DOB

**/**/1965), herein referred to as “RP.” His RMV photo revealed a white male with a white

goatee. As the Blue 2008 Saturn Aura drove eastbound on Farnsworth Street toward Newbury

Street, it passed Trooper Pellegrino’s location. Trooper Pellegrino observed the operator of the

Blue 2008 Saturn Aura and determined it was RP with 100% certainty. The Blue 2008 Saturn

Aura made its way across Newbury Street and onto Gilbert Avenue, made a series of left and

right turns, then entered the Fairview Cemetery, located at 657 Front Street in Chicopee, at

approximately 1141 hours. Investigators observed the vehicle parked in the cemetery. At

approximately 1146 hours, SMOOT entered his vehicle and exited the driveway. He was

observed by investigators on Farnsworth Street with his vehicle idled. At approximately 1149

hours, the Saturn Aura exited Fairview Cemetery, then dropped RD off on Farnsworth Street.

Moments later, investigators observed SMOOT driving his vehicle with RD on Newbury Street.

The actions of SMOOT, RD and RP indicated that SMOOT transported RD to perform a sex act

on RP in exchange for a tangible benefit, most likely, U.S. currency of an unknown

denomination.

       49.      At approximately 1240 hours, the same Gray Jeep Cherokee from earlier in the

day pulled into the driveway of 52 Van Ness Street. At approximately 1241 hours, SMOOT’s

vehicle pulled up to 52 Van Ness Street. Investigators observed SMOOT, RD and another

unidentified white female with dark colored hair in the vehicle. SMOOT was then observed

standing at the passenger window of the Gray Jeep Cherokee and then entered the home. RD


                                                16
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 17 of 79



entered the passenger side of the Gray Jeep Cherokee. SMOOT exited the home and RD exited

the Gray Jeep Cherokee. SMOOT and the two females then entered the home.

       50.    At approximately 1353 hours, this affiant contacted the advertisement on

skipthegames.com using the telephone number provided on the advertisement, 413-728-9255.

The number replied to the text message sent from this affiant. The conversation was as follows:

       a.     TFO: Hello

       b.     Target: Hey what’s up

       c.     TFO: R U available

       d.     Target: Yes

       e.     Target: I’m not hosting only doing outcall or car play

       f.     TFO: I’m at Hampden Inn on Columbus

       g.     TFO: How much bbbj

       h.     Target: 50

       i.     TFO: ok

       j.     TFO: Let me know when you are here for #

       k.     TFO: ?

       l.     Target: ok

       m.     TFO: How long?

       n.     TFO: Never mind. Thanks

       51.    Through this exchange, the “date” was set at approximately 1357 hours. At 1404

hours SMOOT and RD and an unknown female exited the home and entered SMOOT’s vehicle.

At approximately 1405 hours, 413-728-9255 responded to a text message from investigators.


                                              17
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 18 of 79



The text exchange continued until approximately 1422 hours and then 413-728-9255 stopped

responding. Simultaneously, SMOOT’s vehicle made a series of turns before returning to Van

Ness Street. SMOOT’s vehicle did not pull into the driveway, but instead pulled parallel to 52

Van Ness Street facing Hamburg Street. At about 1415 hours, SMOOT’s vehicle continued

onto Hamburg Street, then made a right turn onto Farnsworth Street before it pulled to the side of

the street and idled. The investigative surveillance team observed SMOOT to be engaged in

counter-surveillance moves, a technique sometimes used by criminals in order to identify

vehicles or persons that are surveilling them. At about 1425 hours, SMOOT’s vehicle arrived

back at 52 Van Ness Street and all occupants entered the home.

       52.     On February 18th, 2020, at approximately 1300 hours, SMOOT was observed

with RD outside residence. At approximately 1322 hours TL , who was previously observed at

52 Van Ness Street on February 5, 2020, walked up to the front of the house and entered. His

vehicle was parked near 52 Van Ness Street. The vehicle was a Black Hyundai with MA

registration 6EM 817. At approximately 1338 hours, TL exited the home.

       53.     At approximately 1339 hours, RD and SMOOT exited the home and departed in

SMOOT’s vehicle. They returned in SMOOT’s vehicle at around 1533 hours.

       54.     At approximately 1554 hours, an unidentified male walked to the house from

Milford Street. He wore a gray jacket, jeans and a black hat. He entered the front door. At

1555 hours, the same male exited the house, toward Milford Street.

       55.     At approximately 1559 hours, SMOOT, RD, and an unidentified party exited the

home and entered SMOOT’s vehicle. All parties then left the residence in SMOOT’s vehicle.

       56.     On February 19th, 2020, at approximately 0920 hours, SMOOT’s vehicle was


                                               18
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 19 of 79



observed in the driveway. At approximately 1011 hours, RD and SMOOT exited the home and

entered the vehicle. They departed at approximately 1013 hours, toward Milford Street.

SMOOT’s vehicle arrived back home around 1245 hours. SMOOT and RD were observed in

the vehicle. At approximately 1306 hours, RD and SMOOT exited the residence, and left in

SMOOT’s vehicle.

       57.     On February 20th, 2020, around 0803 hours, SMOOT exited the home and left the

residence in his vehicle. At approximately 1025 hours SMOOT’s vehicle arrived at the home

with SMOOT and RD SMOOT and RD embraced and entered the home. At approximately

1054 hours, SMOOT and RD exited the home. SMOOT emptied the trunk of his vehicle. RD

sat in the front passenger’s seat until the both parties left in SMOOT’s vehicle at approximately

1122 hours. At approximately 1242 hours SMOOT and RD arrived back at the residence in

SMOOT’s vehicle.

       58.     At approximately 1247 hours, a Black Hyundai Sonata parked across from 52

Van Ness Street. This vehicle was previously identified as owned and operated by TL. TL

entered the house. At approximately 1306 hours, SMOOT, RD, and TL exited the home. TL

left in his vehicle. SMOOT and RD left in SMOOT’s vehicle at approximately 1308 hours.

       59.     On February 21st, 2020, at approximately 1125 hours, SMOOT’s vehicle arrived

home. SMOOT entered the home. RD searched the passenger side of the vehicle for an item.

SMOOT exited the home. SMOOT then re-entered the home. At approximately 1129 hours,

dark colored SUV parked behind SMOOT’s vehicle. An unknown young black male exited the

SUV and walked up to RD. Both parties entered the home. The male wore grey sweatpants,

black and white sneakers, a black sweatshirt and a gray and black hat. At approximately 1141


                                                19
        Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 20 of 79



hours, the unknown black male exited the home and left in the dark colored SUV. The vehicle

was a newer model VW Tiguan with a CT registration.

       60.     At approximately 1411 hours, TL arrived and entered the home with SMOOT,

who walked outside a moment earlier. SMOOT exited the home. TL remained inside, along

with RD. TL exited the home around 1430 hours. SMOOT then re-entered the home.

       61.     At approximately 1451 hours, SMOOT and RD exited the home and left in

SMOOT’s vehicle. The arrived back at the residence at approximately 1545 hours.

       62.     On Friday, February 28th, 2020, an affidavit was submitted and authorized from

the United States District Court in Springfield in support of an application for a federal search

warrant to utilize a global positioning system ("GPS") in order to surreptitiously locate and

monitor SMOOT’s vehicle, which had been identified as a 1996 Green Toyota Camry bearing

MA registration 7TD 837. The affidavit allowed the monitoring of the vehicle for a period of

forty-five (45) days.

       63.     On Wednesday, March 4th, 2020, Trooper Shawn LeBlanc, Trooper Nicholas

Pellegrino along with members of Homeland Security Investigations (HSI) to include Special

Agent Peter Oleson, Task Force Officers (TFO) Rumual Silva and Tara Kelliher executed the

installation of a GPS unit on the SMOOT’s vehicle. Prior to deployment, the GPS unit was

visually inspected, powered on and tested.

       64.      At approximately 1016 hours, physical surveillance of the vehicle was executed.

Trooper Pellegrino observed SMOOT wearing a black jacket with red lettering and a red hood in

the vicinity of a dumpster at the Hillcrest Arms Apartments, located at 19 Highland Avenue

West Springfield. RD was observed in the front passenger seat of SMOOT’s vehicle.


                                                 20
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 21 of 79



       65.     On this date, this affiant performed an online inquiry of the skipthegames.com.

The advertisements observed are believed to be RD. All previously observed advertisements

were similar in wording and imagery. This advertisement was posted at 1008 hours. The images,

included the breasts, buttocks and vagina, and were taken by another party.

       66.     On Monday, March 16th, 2020 investigators continued physical surveillance of

SMOOT. At approximately 1025 hours, SMOOT and RD exited 52 Van Ness Street and

departed the residence in SMOOT’s vehicle. SMOOT drove southbound, until the vehicle

arrived at 227 Mill Street at approximately 1037 hours. This address is a methadone clinic. RD

entered the program through the front door. She exited the clinic at approximately 1045 hours.

At approximately 1054 hours, SMOOT’s vehicle was in the area of School Street and High

Street. This area is notorious for open air narcotic sales and has been an area where shootings

and stabbings, to include homicides, have occurred within the last year. The vehicle stopped

briefly, then departed the area, arriving back to 52 Van Ness Street at approximately 1104 hours.

Both SMOOT and RD entered the home.

       67.     At approximately 1300 hours, SMOOT arrived back in the area of School and

High Streets in the City of Springfield. His vehicle was observed parked in the lot across from

the First Resource building. SMOOT was observed on foot heading east on High Street toward

Myrtle Street. SMOOT left the area at approximately 1309 hours.

       68.     On March 18th, 2020, at approximately 1354 hours, SMOOT’s vehicle arrived at

the residence. After several minutes, SMOOT exited the vehicle and walked to the passenger

side door. RD exited the vehicle and both parties entered the home. RD exited the home with a

different shirt at around 1411 hours. She remained standing outside and waited for SMOOT.


                                                21
         Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 22 of 79



SMOOT exited the home and both parties entered his vehicle. They remained in the vehicle

until 1418 hours. They left the driveway toward Hamburg Street. A GPS ping alerted

SMOOT’s vehicle had entered the Calvary Cemetery at approximately 1432 hours. The GPS

ping alerted SMOOT’s vehicle exited the Calvary Cemetery at approximately 1434 hours. At

approximately 1440 hours, the GPS revealed SMOOT’s vehicle entered the Calvary Cemetery,

followed by a ping that showed the vehicle left the Calvary Cemetery at approximately 1458

hours.

         69.   On March 25th, 2020, at approximately 0705 hours, SMOOT’s vehicle arrived

home from Hamburg Street. SMOOT and RD exited the vehicle and entered the front door of

the home. At approximately 0708 hours, SMOOT left in his vehicle toward Hamburg Street.

He was alone. RD and DD remained inside the home. At approximately 1016 hours, SMOOT

arrived back home and entered through the front door. At approximately 1024 hours, SMOOT

exited the home with RD. They left in SMOOT’s vehicle.

         70.   On March 30th, 2020, between 1048 hours and 1049 hours, an unknown black

female exited the front door of 52 Van Ness Street with a large shoulder bag/purse and entered

the passenger side of SMOOT’s vehicle. SMOOT followed shortly after, opened the vehicle’s

hood and looked underneath. After conducting his check, he left in his vehicle with the

unknown black female toward Hamburg Street. At approximately 1112 hours, SMOOT’s

vehicle returned to the driveway from the direction of Hamburg Street. SMOOT and the

unknown black female exited the vehicle and walked together into the residence.




                                               22
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 23 of 79




       71.    At 1311 hours, SMOOT exited the residence alone, entered his vehicle and left

toward Milford Street.

       72.    Between 1422 hours and 1428 hours, a silver sedan with an unknown white

female operator entered the driveway from Hamburg Street. She then entered the residence

through the front door. At 1425 hours, the same white female exited the front of the residence

and entered her vehicle, to leave. At the same time, SMOOT arrived in the driveway. After a

conversation between the two, the Silver sedan pulled back into the driveway. The unknown

white female and SMOOT opened the white female’s trunk. They retrieved a few bags and

entered the residence. Between 1439 hours and 1442 hours, SMOOT and the same white

female operator exited the front door of the residence and walked toward her vehicle. They

engaged in conversation. The unknown white female then exited the residence in her vehicle.

SMOOT, in his vehicle, followed behind her vehicle toward Hamburg Street.


                                              23
        Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 24 of 79



       73.     At approximately 1445 hours, SMOOT arrived from Milford Street and entered

the residence. At approximately 1503 hours, the same Silver sedan arrived from Hamburg

Street with the same unknown white female operator. She entered the residence. SMOOT and

the unknown white female exited the home shortly after. She left the residence in her vehicle,

toward Hamburg Street, while SMOOT left in his vehicle toward Milford Street.

       74.     Between 1557 hours and 1602 hours, the unknown black female that was

previously seen earlier at 1048 hours (observed in a pink blouse and shorts or a skirt, with the

same shoulder bag) walked out of the front door and entered SMOOT’s vehicle. SMOOT

exited the residence shortly after, and the vehicle left the residence and headed toward Hamburg

Street with both parties.   At approximately 1627 hours, SMOOT’s vehicle arrived home from

the direction of Hamburg Street. SMOOT and the unknown Black female exited the vehicle and

entered the residence.

       75.     On April 3rd, 2020, at approximately 0445 hours, a new GPS unit was placed on

SMOOT’s vehicle. This new GPS unit replaced the original one due to battery depletion.

       76.     At approximately 0953 hours, SMOOT exited the home. He wore a red and tan

varsity style jacket. He entered his vehicle. Two minutes later, at around 0955 hours, an

unknown white female with dark hair, herein referred to as “WF1” was observed with a white

purse. She had medium length black hair. She exited the home and put a bag in the back of

SMOOT’s vehicle, behind the driver’s seat and entered the vehicle. Moments later, another,

unknown white female with long brown and blonde hair, herein referred to as “WF2” was

observed. She wore gray sweatpants, and sandals with socks. WF 2 entered the front

passenger seat of SMOOT’s vehicle. All three parties left in SMOOT’s vehicle.


                                                24
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 25 of 79



       77.     WF1 who has been identified and WF2 were observed at 52 Van Ness Street the

previous day on April 2, 2020 and appeared to have stayed the night. A commercial sex

advertisement depicting WF1 was posted on April 2, 2020, April 3, 2020 and April 4, 2020.

       78.     On April 2, 2020, at approximately 2046 hours, investigators received and an alert

from a database used by law enforcement to track commercial sex advertisements regarding the

profile, under the pseudonym “Bella”. A photograph of WF1 is depicted in the commercial sex

advertisement. The geographical location in the advertisement is the Springfield area and the

number listed in the advertisement is 413-252-2898.

       79.     Skipthegames.com com provided an IP address 71.192.140.217 associated with

the commercial sex advertisement posted on April 3, 2020 at 00:46:25.

       80.     On or around May 22, 2020, a DHS summons was sent to Comcast to produce

subscriber records pertaining to the IP address 71.192.140.217 assigned on 04-03- 2020 00:46:25

UTC.

       81.     Based on the information provided pursuant to the summons, Comcast provided

the following information pertaining to IP address 71.192.140.217. Subscriber Name: DD,

Address: 52 Van Ness Street, Springfield, MA 01107, Billing Address: 52 Van Ness Street,

Springfield, MA 01107. Telephone Number: (414) 739-8010.




                                               25
          Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 26 of 79




(photograph cropped to obscure face of uncharged person)

          82.   At approximately 1013 hours, SMOOT’s vehicle returned and both WF1 and

WF2 exited the vehicle and entered the home. SMOOT then drove away toward Hamburg

Street.

          83.   At 1119 hours, a black VW sedan with black rims pulled into the driveway. An

unknown, tall black male exited the vehicle. He wore a baseball style cap. He appeared to be

on his cell phone while he walked toward the front door. He then entered the home.

          84.   At approximately 1133 hours, the same unknown tall black male exited the home.

WF1 and WF2 are inside 52 Van Ness Street.




                                              26
        Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 27 of 79




        85.     At approximately 1226 hours, investigators received a Spotlight activity alert

regarding RD’s profile, under the pseudonym “Lexi.” RD posted today for outcalls in the

Springfield area using a virtual2 (Onvoy, LLC) number of 413-252-1958.

        86.     At approximately 1306 hours, WF2 exited the home and walked toward Hamburg

Street out of sight.

        87.     At approximately 1317 hours, DD returned home and entered the house.

        88.     At approximately 1325 hours, WF2 returned on foot from the Hamburg Street

area. She entered the home.

        89.     At approximately 1335 hours, investigators received another Spotlight activity

alert on RD’s profile (Lexi) with a different phone number of 413-315-3533 (Bandwidth Virtual

Number).


2
 A virtual phone number is a telephone number that is not tied to a specific phone device or line
and allows the user to redirect and route calls from one number to another number, IP address, or
device.
                                                  27
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 28 of 79



       90.    At approximately 1350 hours, GPS indicated SMOOT’s vehicle at the Fairview

Cemetery.

       91.    At approximately 1355 hours, WF2 walked out of the home and entered DD’s

vehicle. WF2 entered the operator’s door. She then drove away, toward Milford Street.

       92.    At approximately 1400 hours, this affiant observed SMOOT exit the Fairview

Cemetery.

       93.    At approximately 1408 hours, WF2, operating DD’s vehicle, returned to the

residence. She then entered the home.

       94.    At approximately 1425 hours, SMOOT’s GPS unit pinged in the area of 26

Southampton Road in Westfield.

       95.    At approximately 1430 hours, WF1, who changed into jeans, exited the home and

waited in the walkway. An electric Blue Dodge Charger drove down Hamburg Street and up to

the residence. WF1 then entered the vehicle. This is the same female depicted in the

advertisement posted on April 3, 2020 under the pseudonym “Bella”.




                                              28
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 29 of 79




       96.       At approximately 1455 hours, the GPS unit pinged at 39 Southampton Road in

Westfield.

       97.       At approximately 1518 hours, the previously mentioned electric Blue Dodge

Charger dropped off WF1 in front of the residence. This is consistent with what is known in the

commercial sex trade as “car date.” At the same time, WF2 exited the home and drove away in

DD’s vehicle, toward Milford Street.

       98.       At approximately 1528, the previously mentioned black VW pulled up. The

same unknown tall black male entered the home

       99.       At approximately 1531, WF2 returned to the residence in DD’s vehicle. She ran

into the home.

                                               29
        Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 30 of 79



        100.      At approximately 1540 hours, the tall black male exited the residence and the area

in his vehicle.

        101.      The GPS unit pinged at 1270 Riverdale Street in West Springfield. This address

is a hotel called the Red Roof Plus.

        102.      Between 1725 hours and 1726 hours, DD exited the front door of the residence

and walked to the road. Two females followed out the door behind him. One female was white

and the other black. The unknown white female entered the operator’s seat of DD’s vehicle,

and the unknown black female entered the passenger seat. DD then entered the residence.

DD’s vehicle left the residence toward Hamburg Street.

        103.      Between 1755 hours and 1800 hours, DD’s vehicle arrived back to the residence

from Hamburg Street. The previously described occupants exited the vehicle. Both females

entered the home.




                                                  30
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 31 of 79



       104.    At approximately 1827 hours, DD exited the front door of the residence and

entered his vehicle. He left toward Milford Street.

       105.    At approximately 1833 hours, DD’’s vehicle returned to from Milford Street. He

then entered the residence.

       106.    At approximately 1918 hours, a 2005 Brown Honda Accord MA Registration

743CF3 pulled into the driveway of the residence from the direction of Hamburg Street. A

white female later identified and referred to as BT for purposes of this affidavit (DOB:

**/**/1995), exited the passenger seat and entered the residence. The vehicle remained in the

driveway.




       107.    On approximately 1928 hours, BT exited the front door of the residence and

entered the Honda. The vehicle left the residence toward Hamburg Street.

       108.    On April 4th, 2020, at approximately 0709 hours, WF1 was observed carrying a


                                                31
         Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 32 of 79



white bag with a backpack on, exited the residence and sat of the curb outside the front of the

house.

         109.   At approximately 0717 hours, SMOOT and RD exited the home. RD walked

toward SMOOT’s vehicle. SMOOT walked over to the WF1who was sitting on the curb.

SMOOT engaged in conversation. SMOOT walked between his vehicle and to WF1 who

remained on the curb. RD remained in the front passenger seat during the duration of the

observation. WF1 stood up and grabbed her belongings and entered the back-passenger seat of

the vehicle. The vehicle left toward Hamburg Street.

         110.   At approximately 0803 hours, DD exited the home and left the residence in his

vehicle toward Milford Street.

         111.   At approximately 0826 hours, the Gold Honda Accord investigators observed on

April 3rd, 2020 appeared at the residence. BT exited the vehicle with a shoulder bag and entered

the home.




         112.   At approximately 0831 hours, SMOOT returned home and parked in front of the

residence. He exited the vehicle and entered the home.

         113.   At approximately 0840 hours, BT exited the home and entered the passenger side


                                                32
        Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 33 of 79



of the Gold Honda Accord. The vehicle left the residence.

       114.      At approximately 1108 hours, the GPS unit attached to SMOOT’s vehicle pinged

at 767 Worthington Street, a homeless shelter, known as FRIENDS of the HOMELESS. A

Springfield Police Officer engaged in conversation with SMOOT. The officer identified the

front passenger as RD and the rear passenger as the WF1 observed earlier in the day at 52 Van

Ness Street.

       115.      At approximately 1123 hours, the GPS pinged at 120 High Street, a notorious

narcotic area.

       116.      At approximately 1244 hours, SMOOT’s vehicle arrived back at the residence.

SMOOT, RD, and an unknown older white female (possibly the mother of RD) exited the

vehicle and entered the home.




                                                33
         Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 34 of 79



         117.   At approximately 1533 hours, SMOOT, RD, and the unknown white female

exited the home. RD entered the front passenger seat the unidentified white female entered the

rear passenger seat. SMOOT entered his vehicle and left toward Hamburg Street.

         118.   At approximately 1556 hours, the GPS unit pinged at Myrtle and High Streets

(high crime/high narcotics area.)

         119.   During these observations, advertisements were posted on skipthegames.com for

RD (aka “Lexi”) on April 3rd and April 4th. The phone numbers observed were 413-314-3533

and 413-252-1958.

April 6, 2020 Surveillance and Investigation

         120. On April 6, 2020, at approximately 1250 hours, the GPS attached to SMOOT’s

vehicle pinged at 1080 Riverdale Street in West Springfield (Clarion Hotel.)

         121. On approximately 1300 hours, this affiant observed SMOOT in his vehicle at the

Clarion Hotel parking lot with RD in the front passenger seat and an unidentified white female in

the back-passenger seat of his vehicle.

         122. At approximately 1445 hours, WF2 from a previous surveillance appeared at 52

Van Ness Street. She wore a red sweatshirt, sweatpants, a black backpack and sandals, with

socks.

         123. At approximately 1457 hours, WF2 exited the home, and walked toward Milford

Street. She entered a Red 2008 Dodge Grand Caravan bearing MA registration 7WM 431.

This vehicle is registered to a person with the initials AL (DOB **/**/1985) of 494 East Street in

Chicopee.

         124. At approximately 1545 hours, SMOOT exited the home in a “varsity” style jacket.


                                               34
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 35 of 79



He entered DD’s vehicle and left toward Hamburg Street.

       April 7, 2020 Surveillance and Investigation

       125. On April 7, 2020, at approximately 1051 hours, investigators observed SMOOT’s

vehicle parked in a parking lot on High Street, across from Myrtle Street. RD was observed in

the passenger seat. Moments later, SMOOT was observed on foot coming from Myrtle Street.

They left in his vehicle toward Mulberry Street.

       126. At approximately 1120 hours, investigators observed the vehicle parked inside

Springfield Cemetery. SMOOT and RD were observed inside the vehicle. They did not exit

the vehicle. Based on my observations, I deduced SMOOT and RD were there to use illegal

narcotics. SMOOT’s vehicle exited the cemetery at approximately 1130 hours.

       127. At approximately 1222 hours, investigators utilized a mobile phone to text “Lexi”,

a pseudonym sometimes used by RD when she posted advertisements on skipthegames.com.

The number that was posted on the advertisement was 413-314-3533. The advertisement was

posted on April 7, 2020 at 1059 hours. The pictures were consistent with previous

advertisements. The following texts were exchanged:

           a. Trooper: Hey Lexi, are you around for a quick car date?

           b. Trooper: I got until 2…..

           c. RD: I am available

           d. RD: 60qv (qv is a commercial sex term that means “quick visit”, which is

               terminology for a sexual encounter lasting 15 minutes or less)

           e. RD: When are you thinking about getting together

           f. Trooper: I work in west Springfield. I can leave in 20 min. Where can we


                                               35
Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 36 of 79



     meet?

  g. RD: I’m by the 711 on Springfield St Springfield Ma

  h. RD: U want to meet there

  i. Trooper: Yeah. I can do that. What are you wearing….so I know.

  j. Trooper: I’m in a Black Ford pick-up.

  k. RD: Leggings and a hoodie

  l. RD: When

  m. RD: Oops meant when will you be there

  n. Trooper: On my way rn. 10 min.

  o. RD: Ok

  p. RD: I’m almost there

  q. RD: U close?

  r. Trooper: Yeah. 2-3 min

  s. RD: Ok

  t. RD: I’m here

  u. Trooper: I’m here. I don’t see you. 7-11 in Springfield, right???

  v. RD: R u still coming

  w. RD: I’m bout to leave

  x. Trooper: I’m here. At 7-11 in Springfield. I don’t see you?

  y. Trooper: Am I at wrong one?

  z. Trooper: What’s address

  aa. RD: Past baystate hospital


                                     36
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 37 of 79



           bb. RD: It’s on Springfield St Springfield Massachusetts

           cc. Trooper: Shit I’m on Cooley. I didn’t know about that one. I thought that’s

               Chicopee

           dd. RD: I told you that

           ee. Trooper: Fuck. My bad. I’ll hit you up tomorrow. I’ll pay you $100 for the same

               qv.

           ff. RD: Np

       128. During that conversation, the GPS unit attached to SMOOT’s vehicle pinged on

Hamburg Street. Investigators observed SMOOT and RD in SMOOT’s vehicle on Hamburg

Street. Moments after investigators observed SMOOT and RD in SMOOT’s vehicle, RD was

observed on foot on Hamburg Street. She walked toward 7-Eleven. She was observed in a

hoody and leggings, as the operator of 413-314-3533 had described. Investigators observed

SMOOT’s vehicle on Hamburg Street. Investigators observed RD get into the passenger seat of

SMOOT’s vehicle after the “date” failed to materialize. At approximately 1343 hours,

SMOOT’s vehicle arrived back at the residence. Both parties entered the residence.

April 8, 2020 Surveillance and Investigation

       129.      On April 8, 2020, at approximately 0848 hours, SMOOT exited his home with a

white trash bag. An unknown short, white female with long hair was observed with jeans, a

pink shirt and a sweatshirt. Both parties entered the vehicle, which left toward Milford Street.




                                                37
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 38 of 79




       130.     At approximately 1059 hours, the GPS unit attached to SMOOT’s vehicle

pinged in Calvary Cemetery. At approximately 1157 hours, the GPS unit attached to SMOOT’s

vehicle pinged at 137 El Paso Street, Springfield, MA (Marshall Roy Park.) Around 1244

hours, SMOOT arrived home with a different short, white female. Both entered the house.


                                             38
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 39 of 79



Both parties left the home at 1303 hours, in SMOOT’s vehicle.

       April 10, 2020 Surveillance and Investigation

       131.     On Friday, April 10, 2020 at approximately 1700 hours, investigators

commenced further physical surveillance on SMOOT. Prior to the surveillance, this affiant

advised that an advertisement had been posted on skipthegames.com, at 1337 hours and again at

1412 hours. The number associated with the advertisements was 413-314-3533, the same number

that investigators had contacted RD on in the past to set up a “date.” The pictures on the

advertisement were consistent with the ones used that previously depicted RD. At

approximately 1854 hours, SMOOT drove to 71 Wilbraham Road, exited the vehicle and walked

up Wilbraham Road toward Wilbraham Avenue. RD was observed standing on a porch on

Wilbraham Avenue (unable to see a number on the house.) At approximately 1903 hours, RD

walked back on foot and entered SMOOT's vehicle.

       132.     At approximately 1922 hours, SMOOT was observed on Temple Street in his

vehicle. He was spoke with an unknown party who stood on the side of the street. RD was in the

passenger side of his vehicle. At approximately 1934 hours, SMOOT walked towards Myrtle

Street while RD remained in the vehicle. It is more likely than not, based on observations and

routines that SMOOT purchased narcotics during that time. SMOOT exited the area and arrived

back at his residence at approximately 2002 hours. A vehicle, which had arrived at 52 Van Ness

Street at 1952 hours, appeared to have waited for SMOOT. Both the unknown vehicle and

SMOOT's vehicle left 52 Van Ness Street at approximately 2007 hours. SMOOT drove toward

Milford Street and then drove to the area of Connecticut and Farnsworth Streets (RD in

passenger seat.) The other vehicle drove toward Hamburg Street. SMOOT circled the area and


                                               39
        Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 40 of 79



arrived back at the residence at approximately 2014 hours. Nine minutes later, around 2023

hours, SMOOT and RD exited the residence and entered his vehicle. SMOOT’s vehicle left,

toward Milford Street. Investigators observed the vehicle pulled over on Davenport Street. RD

exited the vehicle. While RD was on foot investigators lost sight of her location. This behavior

has been identified as a routine of SMOOT and RD once a "date" has been set. SMOOT will

transport a female to a location close to the predetermined "date" location. RD was later

observed at the Honeyland Farms gas station on Newbury Street, on foot. Trooper Pellegrino

observed SMOOT's vehicle drive back to Van Ness Street. At 2040 hours, SMOOT exited the

residence and pulled into the Honeyland Farms gas station. He pulled back out and was observed

picking up RD on Newbury Street. RD was on foot at that time. These behaviors exhibited are

consistent with the promotion and transportation of a person for commercial sex.

       133.      At approximately 2052 hours, SMOOT arrived at 44 Myrtle Street and exited

the vehicle. RD remained in the vehicle. Based on our investigative intelligence gathering, after a

"date" had been performed, SMOOT's modus operandi had been to purchase narcotics. This

appeared to reinforce that intelligence. At approximately 2101 hours, SMOOT entered his

vehicle. At approximately 2122 hours, SMOOT arrived at Belle Street, and parked in a similar

location he had earlier in the day. Trooper Pellegrino observed a cigarette lighter "flick" on in the

vehicle. Based on my training, knowledge and experience, it is more likely than not SMOOT

and RD consumed illegal narcotics, notably, crack-cocaine. SMOOT’s vehicle left Belle Street

at 2136 hours and drove northbound on Route 91 toward West Springfield. Investigators

followed the vehicle into the Toll House Apartments, located at 2034 Riverdale Street in West

Springfield. Investigators observed SMOOT and R.G in the vehicle as it drove toward the


                                                 40
        Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 41 of 79



apartments. The vehicle then parked in a residential spot and turned off. SMOOT was in the

operator's seat, slouched back. RD had exited the vehicle and entered an unknown apartment.

At approximately 2208 hours, Trooper Pellegrino messaged RD (413-314-3533) from an

internet-based application requesting her availability. The Trooper did not receive a text back

until 2307 hours.

        a.     RD; ...Hey sorry for the late reply I was not available. I'm available now if you want
to still get together lmk in not np ??.
        134.      At approximately 2230 hours, SMOOT’s vehicle exited the Toll House

apartments. RD was observed by Trooper LeBlanc in the passenger seat of SMOOT's vehicle. At

2237 hours, the vehicle was observed back at the residence.

        April 13, 2020 Surveillance and Investigation

        135.      On April 13, 2020, at around 1215 hours, a Blue Acura with MA registration

1CNL 55 arrived at the target location. SMOOT arrived home at the same time. A query was

performed on CJIS. The query revealed the registered owner, a person with the initials JC

(DOB **/**/1982), herein referred to as JC, and has a drug distribution history. At 1216 hours,

SMOOT entered the passenger seat of JC’s vehicle and exited two minutes later at around 1218

hours. SMOOT then entered his vehicle for a moment before he returned inside his home. At

1221 hours, JC’s vehicle departed the area.




                                                  41
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 42 of 79




       136.        At 1340 hours, the GPS pinged at 39 Southampton Road in Westfield (Holiday

Inn Express.) At 1507 hours, the GPS pinged at 1500 Riverdale Street in West Springfield

(Super 8 Motel.)

       April 14, 2020 Surveillance and Investigation

       137.        On April 14, 2020, on or about 0607 hours, SMOOT and RD exited the

residence and entered SMOOT’s vehicle. SMOOT and RD left in SMOOT’s vehicle. Both

parties returned in SMOOT’s vehicle at around 0823 hours. SMOOT and RD entered the home.

       138.        At 1201 hours, a dark colored sedan identified as a Hyundai Sonata pulled up to

the residence. This vehicle is believed to be owned and operated by TL. RD exited front door of

the residence and entered the Hyundai Sonata. As she entered the vehicle, SMOOT exited the

residence. TL’s vehicle exited the area.




                                                 42
        Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 43 of 79




        139.      At 1219 hours, TL’s vehicle arrived back at the residence. RD exited the

vehicle. The sedan then left, toward Milford Street. RD walked toward SMOOT. She then

entered the passenger side door of SMOOT’s vehicle. SMOOT then entered his residence,

changed his jacket and entered his vehicle. Both parties left in SMOOT’s vehicle at 1225 hours.

        Camera Footage from April 15, 2020 at Red Roof Plus

        140.      On Friday, April 17, 2020 and again on Friday April 24th, 2020, this affiant and

Trooper Pellegrino went to the Red Roof Plus in West Springfield. According to GPS data

extracted from stop reports, it was revealed that SMOOT made multiple stops at various

hotels/motels in the West Springfield area. One of his frequented stops was the Red Roof Plus,

located at 1254 Riverdale Street in West Springfield. This hotel is known to have multiple

cameras on the premises and the decision to speak with personnel at the location was made to

further this investigation.

        141.      This affiant and Trooper Pellegrino met with the General Manager of the hotel,

                                                43
        Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 44 of 79



Lis DaCruz. After identifying ourselves, we requested access to their camera system, which was

granted. Ms. DaCruz was able to access archived video dated April 15, 2020. The video feeds

revealed that at 1512 hours, a white male identified to be BAIRD, GEORGE, (a known associate

of RD and SMOOT), herein referred to a “BAIRD” appeared between "building A" and

"building B." A request was made to Ms. DaCruz for a hotel log for that day. The log confirmed

the BAIRD had rented room 108 on April 15, 2020, for one night at a rate of $109.99 + $13.69

(tax.) At 1514 hours, BAIRD walked with RD toward his rented hotel room, 108. They entered

the room at 1515 hours. At 1525 hours, SMOOT's vehicle was parked between "building A"

and "building B" of the property, directly across from room 108. At 1525 hours, RD walked

towards SMOOT's vehicle. RD entered SMOOT's vehicle and the vehicle subsequently left the

premises.

       142.      At 1548 hours, SMOOT's vehicle returned to the premises. RD entered room

108 which was rented by BIARD. SMOOT's vehicle then left the premises.

At 1712 hours, SMOOT's vehicle was observed in the parking lot of the Red Roof Plus, between

"building A" and "building B." SMOOT parked in front of room 108. RD exited room 108 and

entered the passenger side of SMOOT's vehicle. SMOOT then drove around the corner of the

"building A" and came to a stop, just prior to the exit. At 1718 hours, SMOOT exited his

vehicle and entered room 108 at 1719 hours. At 1721 hours, SMOOT exited room 108. He then

entered his vehicle and left the premises.   Later the same day at 1813 hours, SMOOT's vehicle

dropped off RD in between "building A and "building B." RD entered room 108. At 2006

hours, SMOOT's vehicle was observed entering the Red Roof Plus. It then was observed

between “building A" and "building B.”


                                                44
        Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 45 of 79



April 23, 2020 Surveillance and Investigation



       143.        On April 23, 2020, at 0642 hours, SMOOT’s vehicle arrived in the driveway

from Milford Street. SMOOT and RD exited the vehicle and entered the residence. At 0733

hours, RD exited the front door of the residence and walked down Van Ness Street towards

Milford Street. At 0748 hours, a Silver sedan arrived at the residence and dropped off R.G and

exited the area.

                              ANALYSIS OF ADVERTISEMENTS

       144.        On or about April 3, 2020, an online website was searched for telephone

numbers assigned to trafficked individuals. The online website “Escort Fish” is a third-party

platform that does not accept ad placements but aggregates advertisements from online resources

that do accept commercial sex for a fee advertisement from sites such as Skipthegames,

CityXGuide, and Escort Alligator. The site also provides content for the advertisements

including photos and posts that are associated with the advertisements. The results of the search

included the following findings:

       Often, the same pictures were included for advertisements for different phone numbers.

       One of the repetitive pictures shows a red jacket with gray sleeves and a black jacket with

       a white design printed on the back of the jacket, both hanging on coat rack attached to the

       wall in the background of the photo. The main emphasis of the photo is what is purported

       to be the nude buttocks of the female whose services are being offered. The described

       photo was identified on advertisements associated with telephone number 413-471-0411

       on April 13th, 2019; 413-200-4534 on June 29th, 2019; and 413-310-4252 on December


                                                45
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 46 of 79



       7th, 2019.




       145.      A review of pole camera video for 52 Van Ness St., Springfield, MA showed

SMOOT wore jackets very similar or the same to the jackets in the background of the photos

described in the above paragraphs. The identification of SMOOT wearing the same apparel as

seen in the background of these advertisements supports information provided by RD that

SMOOT would take nude photos of RD and post the photos to online websites in furtherance of

the human trafficking scheme. In addition, the coat racks described to be at a residence and not a

type seen normally at a hotel or motel. The way multiple jackets are hanging from the coat rack

also indicates that the location is the residence of the person who owns those jackets. Photos


                                                46
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 47 of 79



from the pole camera that showed SMOOT wore the jackets. The total span of pole camera video

for 52 Van Ness St, Springfield, MA was not reviewed and there may be other additional dates

SMOOT was observed wearing the described jackets.




                                              47
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 48 of 79




                                      SEX BUYER INTERVIEW

       146.      On Thursday, May 14, 2020 at approximately 1300 hours, this affiant and

Trooper Pellegrino arrived at 65 Mohegan Street in the City of Springfield in furtherance of this

investigation. During a February 6, 2020 surveillance of SMOOT, investigators observed and

identified RP engaged in behavior consistent with the purchase of commercial sex.

       147.      After arriving at the residence, Trooper Pellegrino knocked on both the side

door and front door. RP answered the front door as his dog barked loudly in the background.

Trooper Pellegrino and this affiant presented our police identification and requested to speak

with RP outside. After approximately 5 minutes, RP stepped outside and questioned our

presence. We advised him we needed to speak with him concerning a matter that occurred in

                                                48
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 49 of 79



February 2020. RP stated that we could continue the conversation in his backyard. Once we

entered his backyard, this affiant requested that the conversation be audio recorded. RP agreed to

speak with us and to have the conversation audio recorded. The audio recording commenced at

1319 hours.

       148.      RP admitted being a buyer of commercial sex, specifically with RD. During

this conversation, RP stated he had purchased commercial sex “5 or 6 time in the past couple of

years.” RP confessed to knowing RD, whom he first knew as AMY from skipthegames.com

advertisements. (I have confirmed through a review of RD’S prostitution advertisements that

she did use “Amy” as a stage name). RP explained that he searched for advertisements on

skipthegames.com and would contact the advertisement through a number posted on the

advertisement. RP stated that he used his cellular phone in order to text the advertisement. RP

admitted that he texted RD in order to set up an encounter to

purchase commercial sex.

       149.      RP recalled meeting RD for commercial sex on February 6, 2020, the same date

investigators observed and identified RP pick up R,D. and drive her into the Fairview Cemetery.

PEABOY admitted to seeing RD “only 4 or 5 times and that is the only one I see.” RP recalled

meeting RD at the 7-Eleven on Springfield Street. This is consistent with April 7th, 2020

conversation that Trooper Pellegrino had with phone number, 413-314-3533, whom was

revealed to be RD. During that attempt to set up a date, the user of 413-314-3533 stated to meet

at the 7-Eleven on Springfield Street. RP described other date(s) with RD at the Calvary

Cemetery where he would park at various parts of the cemetery, toward the back, to engage in

commercial sex. RP later explained that RD sends all her dates to the Calvary and Fairview


                                                49
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 50 of 79



Cemeteries. RP specified that he always paid RD $40 prior to the sex act(s) being committed. RP

admitted to receiving oral sex during these encounters, either with or without the use of a

condom.

       150.      RP stated to investigators that he would receive and send text messages

with RD on different numbers that RD would use. RP provided copies of texts between RP and

RD to Trooper Pellegrino. RP would use his cell phone number, 413-244-3595 (later called

Trooper Pellegrino and stated he also used a google voice number) to communicate with RD. RP

received a text message from RD the date of this interview. He stated R.D’s number as 413-314-

3533. This is the same number Trooper Pellegrino conversed with on April 7, 2020. RP’s

conversation with 413-314-3533 was, in part:

           a. 413-314-3533: Yes

           b. RP: How much you need

           c. 413-314-3533: 50

           d. RP: Nice and slow

           e. RP: Where we going or you doing in all

           f. RP: Incall

           g. 413-314-3533: Only thing is that I am not hosting only doing outcall or car dates

           h. RP: You have a spot

           i. 413-314-3533: Dead end

           j. RP: ok

           k. 413-314-3533: Obviously you are not interested anymore u could have just said

               that u were all set instead of ignoring me lol lmk if you want ur mind and want to


                                                50
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 51 of 79



               get together

           l. RP: (at 0606 hours on May 14th, 2020) I fell asleep I am late for work

       151.     RP stated that he always encountered RD walking on the street and never saw a

“handler” with her, though he felt that RD had one due to her behaviors. RP stated RD’s phone’s

face is often broken, and she sometimes appeared “jittery” around him. He further stated that she

only does outcalls and car dates. He surmised that she may also have a narcotic dependency

based on his experience with the smell of chemical narcotics. RP stated that he sometimes

smelled the same odor on RD that he encountered at work.

       152.     RP notified investigators that during a date and prior to receiving oral sex from

RD, RD admitted to performing a sex act on another male, who got “grabby” and did not pay

RD. RD stated to RP that she had been raped by this unidentified male. RP admitted to last

meeting with RD approximately four weeks ago.

       153.     On May 26, 2020 RP contacted Trooper Pellegrino and informed him he had a

missed call from the (413) 314-3533 number.

          PRIOR ARREST OF SMOOT BY MASSACHUSETTS STATE POLICE

       154.     A report regarding the arrest of SMOOT by MSP on December 7, 2019 at 0355

was located during a query of a law enforcement database available to police investigators.

       155.     On Saturday, December 7, 2019 at approximately 0355 hours, MSP observed

the Camry operating on the roadway in the center travel lane on I-391 South in Chicopee. A

check of the registration plate came back on a blue Dodge Dakota pickup truck. Due to these

violations a motor vehicle stop was conducted.

       156.     The operator of the vehicle was identified as SMOOT. SMOOT acknowledged


                                                 51
         Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 52 of 79



that the registration came back to his old vehicle and he claimed he had recently purchased the

Camry from a friend. The trooper observed SMOOT’s eyes to be glassy and his speech quick

and hard to follow. The officer observed in plain view numerous empty plastic bag ends

scattered throughout the vehicle, as well as several glass tubes with burn residue, stuffed with

steel wool in the center cup holder. All of these items are consistent with the use of illegal

drugs.

         157.     After an assessment was completed the trooper detained SMOOT in the rear of

his cruiser and read him his Miranda Rights. SMOOT stated that he and his passenger, later

identified as RD by officers, had traveled to Holyoke to purchase crack cocaine. SMOOT stated

he had smoked crack within an hour of the police encounter and informed the trooper that there

was crack inside the driver’s side ashtray and under the front driver’s seat. Four (4) knotted

plastic bag ends containing a white, rock like substance and six (6) glass tubes with burn residue

were recovered.

         158.     SMOOT was transported to the Springfield, MA State Police Barracks and

charged with the following offenses: 90-24 OUI Drugs- Crack Cocaine, 90-24 Negligent

Operation of a MV, 90-23 Attaching Plates, 90-9 Unregistered MV, 89-4A Marked Lanes

Violations, 94C-34-C Drug, Possession Class B (Crack Cocaine). These charges are still

pending in state court.

                                 TEXTNOW INFORMATION

         159.     On February 28, 2019, SMOOT provided the number (413) 225-5615 as his

cellular phone number during a personal automobile insurance claim.

         160.     According to a database used by law enforcement, the operating company for


                                                52
        Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 53 of 79



the phone number (413) 225-5615 comes back to Onvoy, LLC – MA. Onvoy, LLC d/b/a

Inteliquent and its subsidiaries primarily provide wholesale telecommunications services to other

telecommunications service providers and carriers. As a wholesale provider, Inteliquent

generally does not provide service to or have information on file regarding end user subscribers

of telephone numbers. A summons was sent to Onvoy, LLC dated April 30, 2020 by email to

provide the wholesale customer. Onvoy, LLC responded by email on May 8, 2020 and stated,

“In this case, the target number is assigned to the following service provider customer: TextNow,

Inc.”

        161.    On January 28, 2020, a DHS summons was forwarded to Tracfone Wireless Inc.

Inc. requesting information for the subscriber and call information associated with number (413)

310-4252. The Gmail account associated with the account is rdagenais167@gamil.com and the

Date of Birth listed for the account information is the same Date of Birth as RD. Toll records

revealed the number (413) 310-4252 communicated with the number (413) 225-5615 4,285

times between August 18, 2019 and November 13, 2019. As mentioned earlier in the affidavit

the number 413-310-4252 was used in a prostitution advertisement on January 4, 2020 using

RD’s picture.

        162.    On November 6, 2019 and November 7, 2019, the number (413) 225-5615 was

used in six commercial sex advertisements. The advertisements were directed to Hartford,

Connecticut, Springfield, and West Springfield, Massachusetts.

        163.    On May 19, 2020, this affiant obtained a federal search warrant (20-mj-3068

Kar) relating to a TextNow account in the District of Massachusetts authorizing a search and

seizure data from the TextNow account associated with SMOOT and the number (413) 225-


                                               53
         Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 54 of 79



5615.

        164.       This warrant called for evidence of human trafficking in violation of 18 U.S.C.

§§ 1591, 1952, 2421, and 2422. This warrant was served to TextNow on May 19, 2020 and

Intelligence Research Specialist Lacey Hebert received the responsive content from TextNow on

or about May 23, 2020.

        165.       Review of the contents of the TextNow revealed the following subscriber

information:

             a. Username: winalotsoon

                 Phone Number: 1-413-225-5615

             b. Name: SMOOT

             c. Email: winalotsoon@gmail.com

             d. DOB: 1/1/1962

             e. Registration Date: 2019-02-23 20:26:18 UTC

             f. Registration IP: 71.192.140.217 3

             g. Phone Ownership From: 2019-02-23 20:26:40 UTC

             h. Phone Ownership To: 2020-05-20 03:59:59 UTC

        166.       Review of the data located in the media file revealed several images depicting

SMOOT and several images depicting RD. One image appears to be the same image identified as

RD used in a commercial sex advertisement. Another image revealed an image in what appears

to be crack cocaine inside the palm of a hand.

        167.       Review of the data located in the Messages 1 file revealed text messages from


3 The IP Address 71.192.140.217 is the same IP address associated with the IP address used in the commercial sex
advertisement posted on April 3, 2020 with the pseudonym “Bella”.
                                                       54
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 55 of 79



February 23, 2019 to May 20, 2020 corroborating that SMOOT is currently facilitating and

promoting the sale of commercial sex and that SMOOT is and has been acting as a pimp to

several females engaged in commercial sex.

                   OVERVIEW OF TEXT NOW DATA

       168.      On SMOOT’s virtual number through TextNow, (413) 225-5615, for the time

period of February 23, 2019 to May 20, 2020 revealed 30,044 total communications with 377

contact numbers. Other law enforcement personnel and I undertook a review of the voluminous

TextNow data. A total of 115 conversations have been reviewed totaling 28,860

communications, or 96% of the total text messages. Out of the 115 conversations,

approximately 41 contact numbers pertain to dates, or 35%. Thirty-six contact numbers pertain

to drugs, or 31% and 15 contact numbers pertain to sex buyers, or 13%.

       169.      Our review focused on sex buyers and sex workers. Communications about

commercial sex sometimes were intertwined with communications about narcotics deals. The

summary that follows represents a fraction of the persons either buying sex, dealing narcotics, or

being victimized by SMOOT for his tangible benefit. While not all persons are mentioned,

SMOOT follows a clear pattern of behavior in recruiting, enticing, transporting sex workers and

promoting the business of commercial sex for his benefit.

       170.      The following is a portion of conversations that was extracted from SMOOT’s

TextNow phone application with the number (413) 225-5615.        The text conversations below

began on or about March 5th, 2019. One conversation is brief, while one continues over the

period of a few months, ending in December of 2019.

       171.      An example of SMOOT’s phone being utilized for commercial sex is exhibited


                                                55
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 56 of 79



in a conversation that occurred on March 5, 2019. In this conversation, it appears that SMOOT

or a sex worker conversed with a sex buyer to meet at “Candlewood”. Candlewood is a hotel in

West Springfield.

       172.      Another text string occurs between April 7, 2019 through December 19, 2019

and appears to focus on a sex buyer who did not pay for commercially sexual services. SMOOT

threatened the sex buyer with reputational damage if he did not make things right with the victim

(RD). SMOOT also claimed he would go to the police about the incident. SMOOT exhibited

his involvement as more than just providing transportation in this instance. He actively

attempted to retrieve money from the sex buyer. A few excerpts from the conversation

reinforce this conclusion. On April 7, 2019 SMOOT texted the sex buyer, “You played her. I

am the guy that drove her there”; “You need to come see me with the 120 you owe her”.

SMOOT incriminates himself by not only admitting to transporting the victim to the date, but

also acknowledges that he (SMOOT) knew it was a date that would result in money being

exchanged for sexual services.

       173.      SMOOT, during this text conversation with the sex buyer, also revealed the

identity of his victim. On April 7, 2019, “You need to text my friends. ..her real name is (RD)

..not Amy.” ; “You need to tell her that you are going to make this right” ; “(RD’s) phone

number is (413) 471-0411”. RD uses a pseudonym of “Amy”, among others, when posting

advertisements offering commercial sex.

       174.      On April 7, 2019 text sent to the sex buyer to prove SMOOT had connections,

SMOOT stated, “Okay. That is a good first step to redeeming yourself. To let you know i am a

serious person…My oldest sister is [GD]......She is retired. [****redacted to avoid reference to


                                                56
        Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 57 of 79



uncharged person****]. Her husband is [WD]... [****redacted to avoid reference to uncharged

person****]. He is very well known in Holyoke. He was the all time leading scorer in Basketball

at Holyoke High School. And Marty Dunn....former Mayor of Holyoke is a our lawyer. I use to

play basketball with him at Holyoke YMCA. His mom gave me my first car.”

        175.      The texts continue over time between SMOOT and the sex buyer with the sex

buyer making appointments to meet SMOOT to pay him, then not making the appointments or

breaking them with various excuses such as a funeral or wedding. SMOOT does not appear to

have collected the $120 or at least there is no texts indicating that, nor are there texts that

indicate if he ever went back to the sex buyer’s sister in law’s residence to follow through on his

threat to let her know what occurred. SMOOT stated, “Hopefully you will be able to see your

mistake and learn from it. This is the type of thing that ruins young men’s lives.” The sex buyer

replied, “Her too cause she shouldn't be doing that. Selling her self”. SMOOT replied, “You are

correct.” This is a clear admission by SMOOT that he understands that facilitating,

transporting, encouraging, females to engage in commercial sex is wrong.

        176.      Several text messages were discovered between SMOOT and “Tone” who has

been identified as a person with the initials TH, DOB: **/**/1963. It is apparent that TH

supplies narcotics (crack cocaine) to SMOOT. SMOOT indicated to TH (as well as other

dealers) that he would exchange “his girl” for drugs. On March 19, 2019, SMOOT messaged

TH stating, “has a couple of people that want it.” He followed up with “Plus my girl is here…we

might Tage(sic)team for some stuff…Lol. The amount is negotiable.” It seems that TH

eventually followed through with that request, at least in part, on April 1, 2019. SMOOT texted

TH, “Tone the stuff…was not good.”


                                                  57
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 58 of 79



       177.     In August 17, 2019, SMOOT texted R.L.D. for the purpose of commercial sex.

A text exchange from SMOOT asked for a “10 minute sample of your head skills…..I need to

know how good you are so I can recommend you to certain good dates $$$$.” He continued, “I

figure some good hard (crack) might help…plus I want to motivate you to makes some money.”

Victim 1 replied, “When.”

       178.     There are more instances of SMOOT using R.L.D. for a tangible benefit through

commercial sexual exploitation.

       179.     On December 21, 2019 SMOOT provided transportation to RD for a trafficking

transaction to a place or person called “Sanderson.”

       a.      RD 12/21/2019 15:51:31 No come get me and I'll go see Sanderson cuz idk if the

               Indian orchard going to happen

       b.       SMOOT: 12/21/2019 15:52:03 What time

       c.       RD 12/21/2019 15:52:47 Now

       d.       SMOOT: 12/21/2019 15:53:06 Ok

       e.       RD 12/21/2019 15:53:15 14 minutes

       f.       SMOOT: 12/21/2019 16:00:47 Leaving now

       180.     On January 3, 2020, RD texted SMOOT for another outcall with the subject

called “Sanderson” as usual she panics as SMOOT did not arrive exactly on time but is evidence

of her dependence on Smoot for such transactions.

       a.       RD 01/03/2020 17:21:36 Have to go to Sanderson

       b.       RD 01/03/2020 17:24:30 He just texted me

       c.       RD 01/03/2020 17:24:39 U home yet


                                                58
        Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 59 of 79



       d.        SMOOT: 01/03/2020 17:44:10 Yes

       e.        SMOOT: 01/03/2020 17:44:23 What time

       f.        RD 01/03/2020 17:44:50 Leave in 10 minutes

       g.        SMOOT: 01/03/2020 17:45:15 Ok

       h.        RD 01/03/2020 17:55:41 Come now

       i.        SMOOT: 01/03/2020 18:00:23 Ok..leaving

       j.        RD 01/03/2020 18:00:57 K

       k.        SMOOT: 01/03/2020 18:01:02 6 :15

       l.        RD 01/03/2020 18:01:29 Ok

       m.        RD 01/03/2020 18:18:16 Where are you

       n.        RD 01/03/2020 18:18:27 I'm supposed to be there

       o.        RD 01/03/2020 18:20:15 If he cancels I'm going to flip

       p.        RD 01/03/2020 18:22:49 Wtf

       q.        RD 01/03/2020 18:23:20 U said u was going to be here 10 minutes ago

       r.        RD 01/03/2020 18:25:03 U are going to make me lose money

       181.      On January 15, 2020 through January 16, 2020, a series of texts seem to indicate

that RD is providing commercial sex out of a motel. RD texts SMOOT before he picks her up,

telling SMOOT to hurry because a person named Glen is “almost at the room.” Later in the

night SMOOT checks in on how things are going, and RD advises him what time to pick her and

advise she made “400.” The texts also indicate SMOOT may be providing some type of

security while she does her dates, and the texts suggest that SMOOT is coming and going in and

out of the vicinity of the motel. Eventually the final text indicates that commercial sex is over for


                                                 59
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 60 of 79



the night and SMOOT arrived to pick her up from the location. The pertinent texts are

recounted below:

       a.     RD 01/15/2020 18:06:55 I hope you are coming soon cuz Glen is almost to the

              room

       b.       RD 01/15/2020 18:24:48 Missed call from My Queen Ms. Meanie

       c.       RD 01/15/2020 19:54:00 B here for 11

       d.       SMOOT 01/15/2020 19:59:35 Ok

       e.       SMOOT 01/15/2020 20:00:11 All things looking good

       f.       RD 01/15/2020 20:00:42 Got 400

       g.       SMOOT 01/15/2020 20:00:51 Great

       h.       SMOOT 01/15/2020 23:06:20 11:30 still good

       i.       RD 01/15/2020 23:06:56 Yes

       j.       SMOOT 01/15/2020 23:25:33 I'm here

       k.       RD 01/15/2020 23:26:05 5 min is what he has left

       l.       SMOOT 01/15/2020 23:29:52 Ok

       m.       RD 01/15/2020 23:33:48 Almost done here

       n.       SMOOT 01/15/2020 23:34:18 OK cool..please have a hit for me

       o.       RD 01/15/2020 23:34:54 Nthn left

       p.       SMOOT 01/15/2020 23:35:10 Ok

       q.       SMOOT 01/16/2020 01:01:41 I'm home

       r.       SMOOT 01/16/2020 01:02:12 Lmk what time to come back

       s.       SMOOT 01/16/2020 01:33:43 What time


                                              60
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 61 of 79



       t.       RD 01/16/2020 01:40:06 225

       u.       SMOOT 01/16/2020 01:41:51 Ok

       v.       SMOOT 01/16/2020 02:12:32 I'm here in their spit where we took are hit

       w.       RD 01/16/2020 02:13:21 He has time left

       x.       SMOOT 01/16/2020 02:13:34 I know

       y.       SMOOT 01/16/2020 02:36:11 How much longer

       z.       RD 01/16/2020 02:38:49 Coming now

       aa.      SMOOT 01/16/2020 02:40:41 Ok

       bb.      SMOOT 01/16/2020 02:43:33 ???

       cc.      RD 01/16/2020 02:44:07 Putting my shoes on

       dd.      SMOOT 01/16/2020 02:44:21 Cool

       182.     On February 5, 2020 a text revealed SMOOT complaining about the length of

time during a commercial sex date.

       a.      RD 02/05/2020 18:42:06 Come get me

       b.       SMOOT: 02/05/2020 19:52:35 This is the world's longest blow job

       c.       SMOOT: 02/05/2020 19:52:58 Are you done

       d.       SMOOT: 02/05/2020 19:56:25 Ok

       183.     Texts between DD and SMOOT indicate that DD is knowledgeable about the

prostitution and drug activity taking place at 52 Van Ness Street. On March 4, 2019, the two

had the following exchange:

       Kevin Smoot

       03/04/2019 20:44:07


                                              61
Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 62 of 79



Dave the date is here now. I will let you know when he leaves

DD

03/04/2019 20:45:13

I'll be home at 9pm regardless

Kevin Smoot

03/04/2019 20:45:33

Ok

DD

03/04/2019 20:46:15

I'll be in my room

1

Kevin SMOOT - 413-225-5615

DD - 413-654-0100

Kevin Smoot

03/04/2019 20:49:11

That's cool. Hopefully he'll be done before you get here.

DD

03/04/2019 20:50:11

Doesn't matter.... I'm gna go in and use the bathroom and go to my room

Kevin Smoot

03/04/2019 20:50:36

He is gone


                                        62
        Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 63 of 79



       DD

       03/04/2019 20:50:59

       Oh good. I'll be home in 3 mins

       184.      A March 14, 2019 text exchange was discovered between DD and SMOOT

confirming DD had knowledge about the dates and drugs occurring inside the home. “effective

immediately, those girls are banned from this house. And no more drugs here. That include

me. I’ll gladly explain some other stuff later. But they aren’t to step foot in this house.

Period.”    He follows up with “If at any point I see either one of them in this house, I’m flat out

kicking them out. None of this shit is worth it. If they wanna do calls or drugs, it won’t be

here anymore.”

       185.      Despite this seemingly unequivocal rejection of the prostitution and drug

activity at 52 Van Ness Street, DD appears to have continued to permit it. On May 1, 2019, DD

and SMOOT discussed DD’s father have coming by the house, and the likelihood of getting in

trouble with his father:

       DD

       05/01/2019 11:14:42

       I dont know. My pops just left my house to pick me up

       DD

       05/01/2019 11:15:38

       That's why I was telling u not to bring girl over. Cuz it would have been a wrap homie

       Kevin Smoot

       05/01/2019 11:16:13


                                                 63
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 64 of 79



       Yeep

       DD

       05/01/2019 12:02:41

       WD is on tilt

       Kevin Smoot

       05/01/2019 12:09:06

       The messy house

       DD

       05/01/2019 12:10:23

       Washer is fucked up. Not sure if u put too heavy of a load in. So mad dad is rambling

about that. He ain't goin anywhere anytime soon

       Kevin Smoot

       05/01/2019 12:14:13

       No...I never overload

       DD

       05/01/2019 12:18:20

       Anyhow, he'll be back tmrw for a couple more hrs. Hahahahahaha

       DD

       05/01/2019 12:18:26

       This shit is hilarious

       Kevin Smoot

       05/01/2019 13:32:53


                                              64
Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 65 of 79



I know.....I'm going to try to clean up the basement as much as possible

18

Kevin Smoot

05/02/2019 11:53:47

Your Dad here cleaning your room

Kevin Smoot

05/02/2019 11:54:19

I put my truck in the,shop

Kevin Smoot

05/02/2019 20:16:14

Elanor and here friend are gone

DD

05/02/2019 20:16:26

Good

DD

05/02/2019 20:16:41

What are we gna pitch in on

DD

05/02/2019 20:51:38

Missed call from DD

Kevin Smoot

05/02/2019 20:56:04


                                        65
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 66 of 79



       I'm down near Mattoon. Dropped RD off. I wlill be back shortly.

       DD

       05/02/2019 20:56:54

       Raptors getting smoked. Our bet is dead

       Kevin Smoot

       05/02/2019 20:59:58

       That sucks

       DD

       05/03/2019 10:05:58

       Trouble at the homefront. I'm ending all this madness now. WD was downstairs in ur

room. We'll talk when I see u.

       Kevin Smoot

       05/03/2019 10:11:49

       Hmm I actually cleaned it up some before I left

       Kevin Smoot

       05/03/2019 10:13:06

       Is he still there

       19

       DD

       05/03/2019 10:18:29

       He will be back cuz the boiler guy is coming soon. Doesn't matter. No one is allowed in

the house to do ANYTHING like that ever again. This shit ends immediately. And my pops will


                                              66
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 67 of 79



be at the house a lot more often

       Kevin Smoot

       05/03/2019 10:20:41

       .yeep

       DD

       05/03/2019 10:27:01

       When I tell u what WD said, it wont shock u... But this shit ends now

       Kevin Smoot

       05/03/2019 10:33:11

       Hey I understand.

       DD

       05/03/2019 10:37:35

       I'm quite sure he'll tell u himself

       186.      The persistence of the drug and prostitution activity at 52 Van Ness Street, as

indicated in this affidavit, is ongoing despite the apparent opposition by DD’s parents and

despite at least intermittent opposition by DD himself. RD’s presence at 52 Van Ness Street

appears to be permitted without being given explicit approval. In one text exchange, RD and

SMOOT talked about the ambiguity of her situation:

       Kevin Smoot

       12/23/2019 17:49:18

       I'm going to ask WD and GD if you can move in.

       RD


                                                67
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 68 of 79



       12/23/2019 17:51:09

       Y so DD can have a meltdown

                         EVIDENCE OF NARCOTICS ACTIVITY

       187.     On May 14, 2020 this affiant observed a large gathering of vehicles at 52 Van

Ness Street. The investigation through various messages reviewed, revealed that crack cocaine

was being manufactured and used during this time.

       188.     At approximately 11:23 hours a 2015 White Nissan Altima MA Registration

444V30 registered to a person with the initials RM, DOB: **/**/1975 parked in front of 52 Van

Ness Street. Subject has a history of being charged with criminal offenses involving Class B

Cocaine, Class D controlled substance, and Assault and Battery. A female who has been

identified as a person with the initials VV DOB: **/**/1980 and RM exit the vehicle and enter

52 Van Ness Street. SMOOT is inside the location.




                                              68
        Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 69 of 79



       189.      At approximately 11:47 hours a 2004 Gray VW Tourareg MA Registration

7LR272 registered to ST pulls into the driveway of 52 Van Ness Street. ST and BT who was

observed at the location on April 3, 2020, April 4, 2020 and April 4, 2020 exit the vehicle and go

inside the location. BT is carrying a backpack.




       190.      At approximately 12:25 hours DD arrives back home with an unidentified black

male. Both go inside the house.

       191.      At approximately 12:27 hours RM and VV leave and drive towards Liberty

Street in the Nissan.

       192.      At approximately 12:41 hours ST and BT exit the house and leave in the

Volkswagen.

       193.      At approximately 13:20 hours SMOOT exits the house and leaves in the Camry.

He returns back to the house with RD at 14:20 hours.


                                                  69
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 70 of 79



       194.     At approximately 13:29 hours DD and the unidentified black male exits the

house and leaves in the Honda CRV. They both return at 14:38.

       195.     At 16:35 hours BT and ST return to the location and both go inside. At

approximately 16:44 ST and BT exit the house and leave in the Volkswagen.

       196.     Between May 13, 2020 and May19, 2020 a text string between BT and SMOOT

revealed that BT may have been providing narcotics to SMOOT and his associates.

       BT

       05/13/2020 20:49:04

       5 min

       Kevin Smoot

       05/14/2020 13:45:39

       Britt call Vanessa at 693 6112. They want more...i think soft

       Kevin Smoot

       05/14/2020 13:46:43

       Love you guys take care....im picking up RD now...She might want something

       Kevin Smoot

       05/14/2020 13:47:07

       Let you know soon

       BT

       05/14/2020 13:47:35

       I'll hook you upnext tkme I see you Kev good looking out!! Appreciate ya take care

       BT


                                              70
Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 71 of 79



05/14/2020 13:47:42

Much love

Kevin Smoot

05/14/2020 13:48:23

No problem...we in the same game

Kevin Smoot

05/15/2020 22:07:07

Dave :-)

Kevin Smoot

05/15/2020 22:12:24

Britt.. Dave wants to know long

BT

05/15/2020 22:13:35

20

Kevin Smoot

05/15/2020 22:16:11

Ok

BT

05/15/2020 22:55:57

Hws rhwre

BT

05/15/2020 22:56:05


                                   71
Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 72 of 79



He's there

Kevin Smoot

05/15/2020 22:57:22

Thanks. Love you



BT

05/16/2020 09:02:50

Missed call from Britt

BT

05/16/2020 09:03:33

±0

Kevin Smoot

05/19/2020 21:16:50

If can, please call my friend Vanessa.

Kevin Smoot

05/19/2020 21:17:36

She wawan something

BT

05/19/2020 21:34:24

Missed call from Britt

Kevin Smoot

05/19/2020 21:35:35


                                         72
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 73 of 79



       Do you have anything.....I should be home with RD in about 20 min

       Kevin Smoot

       05/19/2020 21:36:03

       80........

       BT

       05/19/2020 21:36:58

       10 min

       Kevin Smoot

       05/19/2020 21:37:28

       Ill be home in 20

       Kevin Smoot

       05/19/2020 21:37:44

       Im on Orange St

       BT

       05/19/2020 21:41:02

       Ok perfect I'll meet you at you at r home

       Kevin Smoot

       05/19/2020 21:41:19

       Thanks

       197.         On May 14, 2020 SMOOT and RD talk about “doing a hit” (referring to crack

cocaine) and SMOOT states he thinks BT’s is better.

       Kevin Smoot


                                                73
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 74 of 79



       05/14/2020 09:32:43

       Hello...ignoring me...hum

       Kevin Smoot

       05/14/2020 09:33:13

       Wyd

       RD

       05/14/2020 09:33:20

       No I was washing my face and bout to put makeup on

       Kevin Smoot

       05/14/2020 09:34:56

       Ok...just checking....i was cleanig my room about to take my last hit

       RD

       05/14/2020 09:35:28

       Ok

       Kevin Smoot

       05/14/2020 09:35:36

       Decent stuff ...i think Britts was better

       198.     Later the same day RD and SMOOT talk about a car date, narcotics and

SMOOT informs RD that BT is at the home “cooking stuff for some friends” (referring to

cooking crack cocaine).

       RD

       05/14/2020 11:56:52


                                               74
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 75 of 79



       I can't get treated like I did yesterday my mind can't handle it.

       RD

       05/14/2020 11:57:35

       Again u have money and I am being pushed to the side

       Kevin Smoot

       05/14/2020 11:59:13

       1 RD i love you but Britt is here cooking stuff for some friends

       RD

       05/14/2020 11:59:20

       I have a car date at 1245 so thank you for showing me again where you want to b

       RD

       05/14/2020 11:59:53

       Stop with that bullshit lie Kev

       RD

       05/14/2020 12:00:37

       For ur friend again right

       RD

       05/14/2020 12:01:10

       It's cool Kev I just have to wait for a hr

       199.     On June 16, 2020 an advertisement was posted on skipthegames.com. The

phone number associated with the advertisement is (413)-314-3533. The photos depicted in the

advertisement appear to be the same photos used in other advertisements with RD. The (413)


                                               75
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 76 of 79



314-3533 is the same number listed in the advertisement that was posted in April 7, 2020 and the

same number Trooper Pellegrino contact to set up a “date”.

       200.      On June 16, 2020, RD was observed with SMOOT in the morning at 52 Van

Ness Street. They both exited the house at 07:39 hours and left with SMOOT driving a Silver

Honda Accord MA Registration 926DT6 registered to WD and GD. It appears the Toyota Camry

is out of service as it has been parked in the driveway at 52 Van Ness Street for several weeks.

SMOOT has been observed operating the Honda on a daily basis.




                                                76
       Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 77 of 79



                                     INTERSTATE NEXUS

       201.      Skipthegames.com is a national internet website with regionalized postings

throughout the United States. SMOOT and his associates have used them as a means to

promote the trafficking of his victims.

       202.      Additionally, the posting and maintenance of advertisements on

Skipthegames.com are conducted using electronic devices, including but not limited to cellular

telephones and computers.

       203.      Text messages from the phones of SMOOT, RD, and DD are likely to lead to

information that will identify other victims of Subject Offenses and will give information about

how SMOOT or others recruit and maintain contact with the women working for them. The

messages are also likely to contain information that would help to identify currently unidentified

women who appear in some of the online advertisements described above. The text messages

are likely to contain communications between SMOOT and sex workers, as well as

communications regarding these women and any methods used by SMOOT to direct and/or

control their commercial sex activities. The phones of SMOOT, RD, and DD are likely to

contain information pertaining to any involvement with illicit narcotics, any use of narcotics in

furtherance of, or in conjunction with, commercial sex activities, and information tending to

identify others involved in these activities. Additionally, text messages from the phones of

SMOOT, RD, and DD are likely to contain information pertaining specifically to DD’s and RD’s

roles in SMOOT’S commercial sex and illicit narcotics activities, as well as information

identifying commercial sex and narcotics buyers.

       204.      Smartphones are usually essential for the daily functioning of a sex worker.


                                                77
        Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 78 of 79



Because of the itinerant nature of sex work, it is typically the only means for people to reliably

contact the sex worker. The smartphone is the way in which the pimp contacts the sex worker,

it is often a means for setting up “dates” with customers, it is the way in which a drug-addicted

sex worker contacts her source of supply for drugs, and it is the means for accessing the internet

and conducting all of the communications necessary for daily life. Sex workers have said that

their “whole life” is in the smartphone, i.e., their contacts, their pictures, the information they

need to function. The smartphone for a sex worker is a hub of communication that illuminates

their daily routines and prostitution activities.

                                           CONCLUSION

        205.      Based upon the foregoing, I respectfully submit that there is probable cause to

believe that KEVIN SMOOT is committing and has committed violations of Title 18, Section

371, Conspiracy to violate Title 18, Section 1952(a)(3), Interstate Travel and Use of Facility of

Interstate Commerce to Promote Unlawful Activity, and Title 18, Section 1952(a)(3), Interstate

Travel and Use of Facility of Interstate Commerce to Promote Unlawful Activity.




                                                    78
           Case 3:20-mj-03083-KAR Document 3-1 Filed 06/23/20 Page 79 of 79



 Sworn to under the pains and penalties of perjury,


                                         Signed electronically with authorization from Task Force Office Tara Kelliher
                    /s/ Tara L. Kelliher on June 23, 2020.
                    TARA L. KELLIHER
                    Task Force Officer
                    United States Department of Homeland Security, Homeland Security
                    Investigations

 Subscribed and sworn to before me telephonically on June 23, 2020


 /s/ Katherine A. Robertson
 KATHERINE A. ROBERTSON
 UNITED STATES MAGISTRATE JUDGE



Signed electronically with authorization from Katherine A. Robertson, U.S. Magistrate Judge on June 23, 2020.




                                                               79
